                Case 2:20-cr-00210-PD Document 4 Filed 07/23/20 Page 1 of 1


                                                        U.S. Department of Justice

                                                        United States Attorney

                                                        Eastern District of Pennsylvania

Eric L. Gibson                                         615 Chestnut Street
Direct Dial: (215) 861-8506                            Suite 1250
Facsimile: (215) 861- 8618                             Philadelphia, Pennsylvania 19106-4476
E-mail Address: eric.gibson2@usdoj.gov                 (215) 861-8200




                                                 July 23, 2020

U.S. District Court Clerk=s Office
Criminal Division
2609 United States Courthouse
601 Market Street
Philadelphia, PA 19106

          Re:       United States v. Michael “Ozzie” Myers, 20-cr-210

Dear Clerk:

       Please unimpound the Indictment in regard to the above-captioned case. The Indictment was
returned on July 21, 2020.

                                                       Very truly yours,

                                                       WILLIAM M. MCSWAIN
                                                       United States Attorney




                                                         s/   Eric L. Gibson
                                                       Eric L. Gibson
                                                       Assistant United States Attorney
